The Court pronounced the following opinion:*
The Court is of opinion, that the injunction was not dissolved by the coming in of the answer, but was a subsisting *333injunction until it was dissolved by the subsequent order of the Chancellor: that the injunction was revived by the appeal allowed by this Court; and that it was improper in the appellees to proceed to execute the judgment at law, so long as the appeal is still depending in this Court, &c.; and that the appellee, John Scott, having reasonable notice of this order, do shew cause on, &c. why an attachment should not be awarded against him for his contempt in issuing, or causing to be issued, an execution on the judgment injoined, after notice of this appeal and service oí the writ of supersedeas. But, as this Court entertains some doubt, whether such improper conduct should be punished by this Court or the Court of Chancery, from which the appeal was prayed, the said John Scott, on shewing cause, will not. be precluded on this point.

 The President absent.